Citation Nr: 0730119	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disability.

2.  Entitlement to service connection for a left knee 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1975 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2007 the veteran testified at a hearing at the RO 
before the undersigned.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was denied in a July 1994 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

2.  The evidence submitted since the July 1994 rating 
decision contains information that was not previously 
considered, and which is an unestablished fact necessary to 
substantiate the veteran's claim, the absence of which was 
the basis of the previous denial.

3.  The veteran sustained a right knee injury during service 
in February 1987, which was diagnosed as a suspected medial 
meniscus tear; the veteran has testified that he has 
experienced knee pain since discharge from active service. 

4.  The veteran underwent arthroscopic surgery for repair of 
a torn medial meniscus of the right knee in August 2002.  

5.  The veteran has testified that he participated in a high 
level of physical activity during service, including running, 
marches, and parachute jumping.  

6.  The veteran sought treatment for left knee pain in 1999, 
and underwent surgery for a torn medical meniscus of the left 
knee in August 1999.  

7.  The veteran's private doctor has related the veteran's 
left knee disability to repetitive wear and tear and the 
veteran has reported a continuity of symptomatology beginning 
in service.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied entitlement to 
service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).  

2.  New and material evidence has been submitted, and the 
veteran's claim for service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

3.  A right knee disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  A left knee disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Given the favorable nature of this decision, no further 
notice or assistance is needed to aid the veteran in 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).


Service Connection

The veteran contends that he has developed bilateral knee 
disabilities as a result of active service.  He argues that 
he sustained much wear and tear of his knees during service 
through activities such as parachute jumping, running, 
crawling, and other physical activities.  The veteran notes 
that he was treated for complaints of knee pain on several 
occasions during service.  The veteran has submitted 
statements and testified that he has experienced bilateral 
knee pain since discharge from active service. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. Wes, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Knee

The record shows that entitlement to service connection for a 
right knee disability was denied in a July 1994 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights in an August 1994 letter.  
He did not submit a notice of disagreement with this decision 
within one year of receipt of the letter.  Therefore, the 
July 1994 rating decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The July 1994 rating decision denied entitlement to service 
connection for a right knee disability on the basis that a 
current right knee disability was not demonstrated on a 
December 1993 VA examination.  In the absence of a current 
disability, service connection could not be awarded.  

The evidence submitted since July 1994 includes both private 
and VA medical records dating from 2002 that contain multiple 
diagnoses of a right knee disability.  The veteran underwent 
surgical repair of this disability in August 2002.  These 
records indicate that the veteran has a current disability of 
the right knee.  As this information was not before the 
decision makers in July 1994, it is considered new.  
Furthermore, as it purports to establish that the veteran has 
a current right knee disability, it relates to an 
unestablished fact necessary to substantiate the claim, the 
absence of which was the basis for the previous denial.  As 
the evidence is both new and material, the veteran's claim is 
reopened.  The Board will now review the claim for service 
connection for a right knee disability on a de novo basis.  

The service medical records show that the veteran sustained a 
trauma to his right knee while playing football in February 
1987.  He reported a valgus blow followed by swelling a few 
hours later.  The assessment was rule out a meniscal tear.  

March 1987 records show that the veteran was seen six days 
after the right knee injury for an orthopedic consultation.  
A February 1987 X-ray study was reported to have been within 
normal limits.  Following the examination, the orthopedist 
recorded his impression.  Although his handwriting is not 
entirely legible, it appears to be an impression of a 
recovering medial cap tear.  He added that he did not feel 
the veteran had a medial meniscus tear.  

Additional service medical records include the report of a 
May 1987 X-ray study, which was normal.  The veteran's July 
1993 separation examination found that the lower extremities 
were normal with a full range of motion, and the veteran 
answered "no" to all the relevant questions on the Report 
of Medical History obtained at that time.  

Private treatment records dated in July 2002, which indicate 
that the veteran had a two to three week history of right 
knee pain with impact exercises.  He could not recall any 
definite injury.  An X-ray study was normal.  However, the 
assessment was a torn medial meniscus.  This tear was 
repaired through arthroscopic surgery in August 2002.  

In a September 2003 letter, the doctor who conducted the 
August 2002 surgery attributed the veteran's right knee 
disability to repetitive wear and tear.  

The veteran testified that he still has soreness with 
activities and that the symptoms which began in service had 
continued up to the present.  February 2006 private treatment 
records show that the veteran continues to have knee pain.  

In July 2007, a VA treatment provider diagnosed bilateral 
chondromalacia and medial meniscus tears.  The provider 
opined that these disabilities were the result of years of 
wear and tear, and "certainly may" be related to years of 
military service, but that this could not be said with 
certainty.

The veteran was treated for what was suspected to be a torn 
medial meniscus of the right knee in February 1987.  Although 
the orthopedist eventually determined that the veteran had a 
torn medial cap instead of a meniscus, the Board finds it 
significant that in July 2002 the veteran, without sustaining 
an additional injury, developed right knee pain of such 
severity that he sought medical treatment.  On this occasion, 
a torn medical meniscus was confirmed.  

Analysis

The service medical records are negative for any indication 
that the veteran underwent the type of diagnostic testing 
necessary to confirm whether or not he had a torn meniscus.  
A February 1987 X-ray study was negative.  However, this does 
not appear to be determinative, as a July 2002 X-ray study 
taken just days before the veteran's knee surgery also failed 
to show a torn medical meniscus.  

In summary, the veteran sustained an injury to the right knee 
that resulted in a suspected medical meniscus tear during 
service.  He has testified that this pain continued on and 
off in varying degrees since that time.  The pain is an 
observable symptom, and the veteran's testimony can serve to 
establish a link between the current disability and torn 
meniscus noted in service.  Barr v. Nicholson.  Post service 
medical records show that the veteran underwent surgery to 
repair his medial meniscus in August 2002, and that his 
current problems began without apparent additional injury.  
Therefore, as there is evidence of an injury in service, a 
current disability, and continuity of symptomatology between 
the injury in service and the current disability, service 
connection for a right knee disability is established. 

Left Knee

The service medical records are completely negative for 
complaints or treatment of left knee injury or pain. 

The veteran's service personnel records are not part of the 
claims folder.  Service medical records show that he served 
in the Army.  He has reported that he served in the infantry 
and was required to perform forced marches, extensive 
conditioning exercises, and heavy lifting.

Post service medical records show that the veteran was seen 
with a seven month history of left knee pain in July 1999.  
He was determined to have a torn medial meniscus, and he 
underwent surgical repair of this disability in August 1999.  

In a September 2003 letter, the private orthopedist who 
performed the August 1999 surgery states that he has treated 
the veteran for four years for a torn medial meniscus of the 
left knee with some grade II chondromalacia indicating some 
wear and tear of the articular cartilage on the medial side 
of the knee.  The doctor felt that the veteran had a 
degenerative meniscus resulting from repetitive wear and 
tear.  He opined that heavy use over a period of time was the 
cause of this injury. 

The veteran testified at the July 2007 hearing that he was 
very physically active during service.  He served in an 
infantry unit, where he frequently participated in marches of 
up to 25 miles.  Furthermore, he testified that he enjoyed 
running, and regularly scored at the top in physical fitness 
testing.  The veteran also earned a parachutist badge.  He 
stated that all of these activities took a toll on his body 
over the years, and that he had experienced left knee pain of 
varying degrees ever since discharge from service.  He stated 
that he remained physically active following his retirement, 
but that his activity level was much less than during 
service.  See Transcript.

Analysis

Although the service medical records do not record that the 
veteran sustained a left knee injury or received treatment 
for left knee pain, the veteran has presented credible 
testimony pertaining to his physical activities and resulting 
wear and tear during service.   and his knee pain following 
discharge from service.  He underwent surgery for a torn 
medical meniscus of the left knee in August 1999, and his 
private doctor has attributed this injury to the veteran's 
wear and tear in the September 2003 letter.  The VA treatment 
provider has also provided an opinion that supports a link 
between the current disability and service.  While the VA 
provider could not provide an opinion with certainty, 
certainty is not required to award VA benefits.  The evidence 
need only be in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The veteran has reported that the most extensive 
wear and tear occurred during military service.  The 
undisputed evidence is that there was repeated trauma in 
service, and that there is a current disability.  The 
evidence is in equipoise on the question of a nexus between 
the current disability and service.  Entitlement to service 
connection for a left knee disability is, therefore 
warranted.  38 U.S.C.A. § 5107(b)


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability, 

Entitlement to service connection for a right knee 
disability, namely residuals of a torn medial meniscus and 
degenerative joint disease, is granted.  

Entitlement to service connection for a left knee disability, 
namely degenerative joint disease, is granted. 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


